 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Postal Service and American PostalWorkers Union, AFL-CIO, Petitioner. Case 5-RC-9918(P)September 29, 1978DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer HenryQuinn Anderson on December 21, 1976, andthereafter continued on January 17, 18, 19, 21, and25, 1977, in Washington, D.C. Pursuant to Section102.67 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, thiscase was transferred by direction of the RegionalDirector for Region 5 to the National LaborRelations Board for decision. Thereafter, the Em-ployer and the Petitioner each filed a brief. Subse-quently, the Petitioner filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.Upon the entire record in this proceeding, theBoard finds:1. The Postal Reorganization Act of 1970 directsthe Board to exercise jurisdiction over the operationsof the Employer.2. The labor organization involved claims torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4. The Employer, the United States Postal Ser-vice, operates a Research and Development Depart-ment (R&D) in Rockville, Maryland, approximately15 miles from the Employer's national headquartersin Washington, D.C. The majority of the employeespetitioned for are located at 11711 Parklawn Drive,Rockville and the remainder are located at nearbyExecutive Drive. The Petitioner seeks a unit consist-The Employer also alleged that the showing of interest was tainted andfiled a request for an administrative investigation. While a preliminaryinvestigation disclosed that most of the cards were solicited by Jones andJarrell, allegedly a supervisor and a manager, respectively, their status is thesame as that of about 40 other disputed individuals. As the parties agreedthat all these individuals, including Jones and Jarrell, should be treated the232 NLRB No. 69ing of all the Employer's R&D employees located inRockville. There are no R&D employees, as such, inthe District of Columbia.The Employer first contends that the unit sought istoo narrow in scope and is therefore inappropriate.In this regard, the Employer contends that in orderfor the unit to be appropriate, it must also include allheadquarters employees located at L'Enfant Plaza inWashington, D.C. The Employer further contendsthat inasmuch as R&D employees are "part" of thenational headquarters that has overall administrationand policymaking functions for the Postal Service,they are precluded from having collective-bargainingrights under the Act. It also contends that thepetition should be dismissed because the Petitioner'sreason for limiting the unit to R&D employees is thatit is based on the extent of organization among theemployees. In the event, however, that the Boardfinds that the petitioned-for unit is appropriate, theEmployer contends that certain employees must beexcluded from the unit because they are eithersupervisory, managerial, confidential, or professionalemployees.'The basic function of R&D is the development ofsystems for improving postal operation. It performsresearch and tests on inks, paper, fluorescentmaterials, and other products used by the Service. Itis also involved in the development, design, andtesting of new equipment, as well as the conceptualiz-ing and design of mail handling machinery and theimprovement of existing machinery. In order toaccomplish its mission, the R&D department em-ploys a staff which consists of engineers, technicians,mechanics, computer programmers and operators,chemists, machinists, woodworkers, and employeesin various office jobs.From the standpoint of organizational control, as isthe situation with the entire Postal Service, laborrelations policies concerning wages, hours, andworking conditions are highly centralized in anemployee and labor relations group under a SeniorAssistant Postmaster General. This is because theEmployer's operation is national in scope andrequires close overall control. Thus, this centraloffice sets the wage policy for all of the PostalService, establishes employee position classifications,position descriptions, etc. Fringe benefits for theR&D employees are the same as they are for all otherPostal employees. Building maintenance and janito-rial services for the R&D department are providedby the Office of Headquarters Services of Procure-same, the Hearing Officer in his report stated that a decision as to the statusof Jones and Jarrell should be made on the basis of the record. For thereasons set forth below, we find that the disputed individuals, includingJones and Jarrell, are neither supervisory nor managerial, and, accordingly,we are satisfied that Petitioner's showing of interest was proper.556 UNITED STATES POSTAL SERVICEment and Supply which also provides such servicesfor the L'Enfant Plaza building.On the other hand, however, despite the centraliza-tion made necessary by the unique situation present-ed by the Postal Service, the record reveals that asubstantial degree of autonomy exists in the day-to-day operations of the R&D department. Thus, R&Dis under the direction of an Assistant PostmasterGeneral (APMG) who, it appears, is located inRockville. The APMG and his assistants have theauthority to discipline, hire, evaluate, and promoteemployees. The APMG who runs the R&D depart-ment also assigns and reassigns employees, adminis-ters a leave program, and makes decisions on theadministration of the Privacy Act and disclosure ofpersonnel information. He posts vacancies whichhave occurred in the department. The R&D depart-ment head is also responsible for detailing the use oftools and formulating safety policies. Thus, despitethe administrative links with Postal Service head-quarters, the R&D department has a unique functionnot duplicated at headquarters or elsewhere in thesystem, and operates as an entity with significantday-to-day autonomy. In addition the R&D depart-ment is located 15 miles from the headquarterslocation. Thus, we conclude that R&D is not soclosely connected with headquarters that it cannotstand alone as a separate appropriate bargainingunit.Another factor which we consider in making a unitdetermination is the frequency of interchange amongemployees of the various facilities. The record fails todemonstrate that the Emloyer has any specific policyrequiring the frequent transfer of employees fromone location to another and the instances in whichemployees have transferred to and from L'EnfantPlaza to R&D at Rockville are inconsequential. Weconclude that the Employer's employees interchangeor transfer from one facility to the other does not inthese circumstances support the contention that onlya unit of all Postal Service headquarters employees isappropriate. Accordingly, after careful review of allthe foregoing we conclude that the employees atRockville who comprise the R&D departmentconstitute an appropriate unit.22 At the hearing the Employer stated that the petitioned-for employeeshave no collective-bargaining rights. In its brief, it states that during thelegislative sessions regarding the scope of the Postal Reorganization Act, theSenate Post Office and Civil Service Committee stated:The committee does not recommend a system of collective bargainingfor supervisory personnel; postmasters or administrative employees inthe headquarters or regional offices of the Postal Service ....It therefore argues that R&D employees, as a part of headquarters, areadministrative employees. Thus, the Employer argues that the legislativeOther issues remain concerning the composition ofthe unit we have found appropriate and the place-ment of certain individuals.Engineers acting as program managers: The Peti-tioner would include the engineers who performtasks as program managers or team leaders. TheEmployer takes the position that these individualsare managerial employees and should be excludedfrom the unit. Thus, the Employer states that theirmanagerial status comes from their participating instatements of work, evaluations of contractors'proposals, and monitoring of contractors' perfor-mance.It appears that the first step in effectuating aproject is a budget request by an office director. Nextcomes a statement which provides a contractor withthe details of his work and the schedule within whichit is to be performed. While the program managershave some input in this process this input is of atechnical nature. When a statement is prepared it isreviewed by the director of the office in which it wasdeveloped. Then the statement and information arecirculated among potential contractors, and propos-als are received from interested companies. Theprogram manager then must evaluate any proposedchanges in the contract. The record indicates,however, that this evaluation is limited to areas oftechnical expertise for the purposes of makingtechnical comments and does not include anyevaluation of cost.After a contract is let, the program managermonitors the contractor basically to ascertain howthe contractor is progressing and reports suchfindings to higher level personnel in the R&Ddepartment. While the program manager may makerecommendations, the contracting officer is the onlyperson with the authority to change a contract withregard to content, scope, cost, and schedule.Contrary to the Employer's contentions, we findthat the program managers are not managerialemployees and therefore may be included in the unit.The Board has defined managerial employees asthose who "formulate and effectuate managementpolicies by expressing and making operative thedecisions of their employer, and those who havediscretion in the performance of their jobs indepen-history of the Postal Reorganization Act requires that the petition bedismissed. We disagree.It is obvious that the language relied on by the Employer and otherlanguage in the Postal Reorganization Act in the same vein referred to highlevel supervisory and administrative personnel and not to rank-and-fileemployees. Accordingly, inasmuch as the R&D employees are otherwiseineligible for collective-bargaining rights, we find no merit to the Employer'scontention.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent of their employer's established policy."3We donot view the functions of the program managers asfalling within that definition. The record reveals thatthe program managers have only technical input inthe statements of work and make only comments andrecommendations, which must finally be approvedby higher personnel regarding proposed technicalchanges in a contract proposal. Nor can theythemselves modify or terminate a contract inprogress. Accordingly, we conclude that they are notmanagerial employees.Team leaders: The Employer takes the position thatcertain program managers and other named individ-uals frequently act as team leaders and on that basisshould be deemed supervisors within the meaning ofthe Act. The Petitioner takes the position that theseindividuals should be included in the unit.In its brief, the Employer states that the designa-tion "team leader" is an informal concept as there isno such title or position description. It contends,however, that the team leader's supervisory functionsbegin when a form RD-2 is prepared. This formspecifies the objectives of the project, the exactnumber of man-hours planned, and a detailedstatement of the resources required over the life ofthe project.The parties put on a great deal of testimonyregarding the alleged supervisory functions of pro-gram managers while performing as team leaders.Thus, the team leader sets the schedule for thecompletion of the work and assigns individual teammembers to various tasks. In this capacity, the teamleaders perform some of the technical aspects of thework as well as spending some time in planningassignments, scheduling work, and reviewing theperformance of other team members.From the foregoing, we are not persuaded thatthese individuals while acting as team leaders possessthe true supervisory authority as envisioned bySection 2(11) of the Act to require their exclusionfrom the unit. Thus, while in the capacity as teamleaders they exercise a certain amount of discretionand direction in assigning work, that discretion anddirection is based upon their technical competence.They are actually providing professional directionand coordination for other professional engineers.Likewise, their assignment and direction of theseother team members is consistent with overallmanagement policy. Additionally, the record fails todemonstrate that these individuals have authority to3 See General Dynamics Corporation, Convair Aerospace Division, SanDiego Operations, 213 NLRB 851, 857 (1974), citing Palace Laundry DryCleaning Corporation, 75 NLRB 320 (1947), and Eastern Camera and PhotoCorp., 140 NLRB 569 (1963). For current judicial approval of the definitionsee N.L. R.B. v. Bell Aerospace Company, Division of Textron, Inc., 416 U.S.267 (1974).4 See San Diego Transit Corporation, 182 NLRB 428 (1970): access totake personnel action. They do not hire, fire, or makeformal evaluations of the performance of other teammembers. When a team leader is dissatisifed with theperformance of a team member, he must report thisto the branch manager who alone has the power todiscipline or remove a member from a team.Accordingly, we conclude that these individuals arenot supervisors within the meaning of the Act.The Petitioner would also include in the unitcertain secretaries employed in the R&D depart-ment. The Employer contends that the secretaries areconfidential employees and should be excluded fromthe unit on that basis. Thus, the Employer arguesthat under the standards set in the Postal Reorgani-zation Act, any employee who performs any person-nel work of a confidential nature should not beincluded in a collective-bargaining unit. In thisregard the Employer contends that since thesesecretaries type merit evaluations and other person-nel documents, they must be excluded from the unit.The record does not demonstrate, however, thatthese secretaries have any input into the substantivecreation of documents relating to merit evaluations,disciplinary actions, or related activities. Nor does itappear that these secretaries have access to laborrelations policy data. In these circumstances, we findthat they are not confidential employees.4The requested unit contains several employeecatagories which are admitted to be professional.However, the Petitioner concedes that these employ-ees must be afforded their rights as set forth in 39U.S.C. 1202(3) which is analagous to Section 9(b) ofthe Act. Thus, because of Section 9(bX)() of the Act,the Board is prohibited from including professionalemployees in a unit with employees who are notprofessional, unless a majority of the professionalemployees vote for inclusion in such a unit. To carryout the statutory requirement, the Board has adopteda special type of self-determination procedure insuch an election known as a Sonotone election.5Under this procedure a separate voting groupencompassing all professionals would elect whetherto constitute a separate appropriate bargaining unitor be included in the larger unit of nonprofessionalemployees.As we construe the Petitioner's brief, it requeststhat the professional employees be permitted to voteseparately on the question of their inclusion withinthe unit of nonprofessional employees, as well as onthe question of their desire to be represented by it.personnel records does not constitute a secretary a confidential employee asdefined in The B. F. Goodrich Company, 115 NLRB 722, 724 (1956), which islimited to "those employees who assist and act in a confidential capacity topersons who formulate, determine, and effectuate management policies inthe field of labor relations."5 See Sonotone Corporation, 90 NLRB 1236 (1950).558 UNITED STATES POSTAL SERVICEThe parties agree and the record shows that theprofessional employees maintain a close workingrelationship with other employees at the develop-ment center while working toward a common goal.Accordingly, we find that all professional employeesconstitute a separate voting group which, dependingon the outcome of the election, may constitute eithera separate appropriate bargaining unit, or be includ-ed in the unit with other employees.6We therefore find that the following employeesmay constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All employees employed at the Employer'sResearch and Development Department in Rock-ville, Maryland, excluding confidential employ-ees, guards, and supervisors as defined in the Act.The unit set out above includes professional andnonprofessional employees. However, as notedabove, the Board is prohibited by Section 9(b)(l) ofthe Act from including professional employees in aunit with employees who are not professionals unlessa majority of the professional employees vote forinclusion in such a unit. Accordingly, we mustascertain the desires of the professional employees asto their inclusion in the unit with nonprofessionalemployees.We shall therefore direct separate elections in thefollowing voting groups:Voting Group (a): All employees employed by theEmployer at its Research and DevelopmentDepartment in Rockville, Maryland, excluding allconfidential employees, professional employees,guards, and supervisors as defined in the Act.Voting Group (b).' All professional employeesemployed by the Employer at its Research andDevelopment Department in Rockville, Mary-land, excluding all other employees, guards, andsupervisors as defined in the Act.The employees in the nonprofessional voting group(a) will be polled to determine whether or not theywish to be represented by American Postal WorkersUnion, AFL-CIO.The employees in the professional voting group (b)will be asked two questions on their ballot:(1) Do you desire that the professional employ-ees be included in a unit composed of allprofessional employees and nonprofessional em-The parties are in dispute over the status of the operations researchanalyst. We shall permit him to vote subject to challenge inasmuch as therecord is insufficient to establish his status as a professional.ployees of the Employer for the purposes ofcollective bargaining?(2) Do you desire to be represented for thepurposes of collective bargaining by AmericanPostal Workers Union, AFL-CIO, or by nounion?If a majority of the professional employees invtoing group (b) vote "yes" to the first question,indicating their wish to be included in the unit withnonprofessional employees, they will be so included.Their vote on the second question will then becounted together with the votes of the nonprofession-al voting group (a) to determine whether or not theemployees in a combined professional and nonpro-fessional unit wish to be represented by the Union.If, on the other hand, a majority of the professionalemployees in voting group (b) vote against suchinclusion, they will not be included with thenonprofessional employees. Their votes on thesecond question will then be separately counted todetermine whether or not they wish to be representedby the Union.Our unit determination is based, in part, then,upon the results of the election among the profes-sional employees. However, we now make thefollowing findings with regard to the appropriateunit:1. If a majority of the professional employeesvote for inclusion in the unit with nonprofessionalemployees, we find that the following will constitutea unit appropriate for purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All employees employed by the Employer at itsResearch and Development Department in Rock-ville, Maryland, excluding all confidential em-ployees, guards, and supervisors as defined in theAct.2. If a majority of the professional employees donot vote for inclusion in the unit with nonprofession-al employees, but do vote for representation apartfrom them, we find that the following two groups ofemployees will constitute separate units appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:(a) All employees employed at the Employer atits Research and Development Department inRockville, Maryland, excluding all confidentialemployees, professional employees, guards, andsupervisors as defined in the Act.(b) All professional employees employed by theEmployer at its Research and Development559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDepartment in Rockville, Maryland, excluding allother employees, guards, and supervisors asdefined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]560